***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and Rule 24b-2 of the
Securities Act of 1934, as amended.
 
Exhibit 10.10
FIRST AMENDMENT TO
CHROMADEX, INC. - DARTMOUTH EXCLUSIVE LICENSE AGREEMENT
 THIS FIRSTAMENDMENT (“Amendment”) is effective as of June 13, 2016, by and
between the TRUSTEES OF DARTMOUTH COLLEGE, a non-profit educational and research
institution existing under the laws of the State of New Hampshire (hereinafter
“Dartmouth”) and CHROMADEX INC. having its principal place of business at 10005
Muirlands Blvd., Suite G, Irvine, California 92618; hereinafter called Company.
(hereinafter “Company”).
WHEREAS, the parties previously entered into an Exclusive License Agreement,
dated May 16, 2014 (the “Agreement”);
WHEREAS, the parties desire to amend said Agreement as set forth herein;
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the parties hereby agree to amend the Agreement as follows:
1. 
Section 5.01(d) shall be deleted in its entirety and replaced with the
following:
 
 (d) Company shall pay the following percentages of any consideration received
from each sublicense (e.g., license issue fees, license maintenance fees, lump
sum payments in lieu of royalty payments, stocks, earned royalty on
sublicensee’s sales, etc.) received from each sublicensee of Company for the
grant of a sublicense determined by the date of the sublicense and payable upon
Company's receipt of the consideration thereof:
 
           i.   Sublicense agreement executed before filing an IND except as
noted in ii below                                                       
[…***…]*%
 
          ii.   Sublicense agreements executed before filing an IND in the field
of Cockayne Syndrome and Muscular myopathy […***…]%
 
         iii.   Following the first dosing of a patient in a Phase I Clinical
Trial and prior to the first dosing of a patient in a Phase II Clinical
Trial […***…]%
 
         iv.   Following the first dosing of a patient in a Phase II Clinical
Trial and prior to the first dosing of a patient in a Phase III Clinical Trial 
[…***…]%
 
         v.   Following the first dosing of a patient in a Phase III Clinical
Trial and prior to the issuance by the FDA (or foreign equivalent) of approval
for marketing of a Licensed Product  […***…]%
 

         vi.   After the issuance by the FDA (or foreign equivalent) of approval
for marketing of a Licensed Product  […***…]%
 
 
  ***Confidential Treatment Requested
 

 
 
If the Company is required to enter into an agreement with a third party to
make, use or sell a Licensed Product, and such agreement requires that the
Company pay a share of sublicense income to such third party, the percentages
set forth in this section shall be multiplied by the “Sublicense Share
Adjustment” which is calculated as follows: the Sublicense Share Adjustment
equals the fraction A% / (A%+B%), where “A%” equals the unadjusted percentage of
sublicense income payable to Dartmouth, per the above schedule, and “B%” equals
the unadjusted total percentage of sublicense income payable to such third
parties. Notwithstanding the foregoing, under no circumstances shall the
sublicense share payable to Dartmouth be less than 50% of the unadjusted share,
and the Dartmouth earned royalty on the sale of Licensed Product by a
sublicensee shall not be less than […***…]% of the Net Sales.
 
All other terms and conditions of the Agreement shall remain in full force and
effect.
 
 
 
 
This space left intentionally blank. Signatures follow on next page.
 
 
  ***Confidential Treatment Requested
 

 
 
 
IN WITNESS WHEREOF, the parties have duly executed this Amendment in duplicate
originals, by their respective officers hereunto duly authorized, as of the date
herein written. As agreed by the undersigned, this Amendment may be executed in
any number of counterparts, each of which shall be deemed an original as against
any party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. Moreover, delivery of an executed
counterpart of a signature page to this Amendment by facsimile, scan or other
means of electronic image transmission and any printed record made thereof shall
be as effective as delivery of manually executed counterpart of this Amendment.
 
 
 CHROMADEX, INC.

 
TRUSTEES OF DARTMOUTH COLLEGE
 
 
 
 By: /s/ Tom Varvaro
 Name: Tom Varvaro  
 Title: CFO
 
 Date: 6/14/16
 
By: /s/ Nila Bhakuni
Name: Nila Bhakuni
Title: Director, Technology Transfer
 
Date: 6/13/16

 
 
 
 
